NUMBER 13-06-528-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


FRANKIE GALAN, JR.,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


  On appeal from the 156th District Court of Live Oak County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza, and Benavides
             Memorandum Opinion by Justice Benavides

       On August 25, 2004, appellant, Frankie Galan, Jr. pleaded guilty to possession of

cocaine. As part of a plea agreement, he was sentenced to eight years at Texas

Department of Criminal Justice, the sentence was suspended for eight years of community

supervision. On March 29, 2006, the State of Texas filed a motion to revoke probation for

failure to comply with his probation terms. Galan pled true to all eight allegations except
for one, a federal drug conviction. After a hearing, the trial court imposed the original

sentence of eight years to run concurrent with Galan’s federal sentence. Galan’s appellate

counsel, concluding that "there are no arguable grounds to be advanced on appeal," filed

an Ander’s brief in which she reviewed the merits, or lack thereof, of the appeal. We

affirm.

                                       I. DISCUSSION

A.        Compliance with Anders v. California

          Galan’s counsel filed an Anders brief, in which she concludes there is nothing that

merits review on direct appeal. Anders v. California, 386 U.S. 738, 744 (1967). Appellant's

brief meets the requirements of Anders. Id. at 744-45; see High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. [Panel Op.] 1978). In compliance with Anders, counsel presented

a professional evaluation of the record and referred this Court to what, in her opinion, are

all issues which might arguably support an appeal. See Anders, 386 U.S. at 744; Currie

v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.

          Counsel has informed this Court that she: (1) has diligently read and reviewed the

record and the circumstances of appellant's conviction, including the hearing at which

Galan entered his plea and the sentencing hearing; (2) believes that there are no arguable

grounds to be advanced on appeal; and (3) forwarded to Galan a copy of the brief along

with a letter informing Galan of his right to review the record and to file a pro se brief. See

Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim.

App. 1991) (en banc); High, 573 S.W.2d at 813. No pro se brief has been filed by Galan.

B.        Independent Review

          The United States Supreme Court has advised appellate courts that upon receiving


                                               2
a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                     II. CONCLUSION

       The judgment of the trial court is affirmed. We order counsel to notify appellant of

the disposition of this appeal and the availability of discretionary review. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). Counsel has not

requested to withdraw from further representation of Galan on appeal. We further order

counsel to file a motion to withdraw as court-appointed counsel with this Court within ten

days of the date of this opinion.


                                                         __________________________
                                                         GINA M. BENAVIDES
                                                         Justice
Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 8th day of May, 2008.




                                              3